UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Convertible Income-Growth Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Convertible Income-Growth Trust The fund's portfolio 7/31/09 (Unaudited) CONVERTIBLE BONDS AND NOTES (82.3%)(a) Principal amount Value Aerospace and defense (2.0%) L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 $2,200,000 $1,905,750 L-1 Identity Solutions, Inc. 144A cv. sr. unsec. notes 3 3/4s, 2027 5,870,000 5,084,888 Triumph Group, Inc. cv. sr. unsec. sub. notes 2 5/8s, 2026 1,500,000 1,449,375 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 3,800,000 3,671,750 Airlines (0.5%) Pinnacle Airlines Corp. cv. sr. unsec. notes 3 1/4s, 2025 3,700,000 3,071,000 Automotive (0.3%) BorgWarner, Inc. cv. sr. unsec. notes 3 1/2s, 2012 1,590,000 2,017,313 Beverage (0.9%) Molson Coors Brewing Co. cv. company guaranty sr. unsec. unsub. notes 2 1/2s, 2013 4,700,000 5,170,000 Biotechnology (6.8%) Amgen, Inc. cv. sr. unsec. notes 3/8s, 2013 4,400,000 4,422,000 Amgen, Inc. 144A cv. sr. unsec. notes 3/8s, 2013 8,800,000 8,844,000 Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 2,700,000 1,944,000 Cubist Pharmaceuticals, Inc. cv. unsec. sub. notes 2 1/4s, 2013 5,609,000 5,083,151 Dendreon Corp. 144A cv. sr. unsec. sub. notes 4 3/4s, 2014 1,465,000 3,547,131 Integra LifeSciences Holdings Corp. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2010 8,000,000 7,680,000 Invitrogen Corp. cv. sr. unsec. unsub. notes Ser. *, 1 1/2s, 2024 5,100,000 5,457,000 Kendle International, Inc. cv. sr. unsec. notes 3 3/8s, 2012 3,800,000 2,975,020 MannKind Corp. cv. sr. unsec. notes 3 3/4s, 2013 1,000,000 607,500 Broadcasting (0.8%) Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 5,215,000 3,806,950 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 2,128,000 1,260,840 Chemicals (0.6%) ShengdaTech, Inc. 144A cv. sr. notes 6s, 2018 (China) 4,000,000 3,400,000 Coal (0.9%) Patriot Coal Corp. cv. sr. unsec. notes 3 1/4s, 2013 2,100,000 1,312,500 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 5,000,000 3,931,250 Commercial and consumer services (1.9%) Alliance Data Systems Corp. 144A cv. sr. notes 4 3/4s, 2014 4,100,000 5,072,110 Alliance Data Systems Corp. 144A cv. sr. notes 1 3/4s, 2013 2,800,000 2,369,500 Live Nation, Inc. cv. sr. unsec. notes 2 7/8s, 2027 2,700,000 1,582,875 Live Nation, Inc. 144A cv. sr. notes 2 7/8s, 2027 4,000,000 2,345,000 Communications equipment (1.5%) ADC Telecommunications, Inc. cv. unsec. sub notes FRN 1.593s, 2013 5,162,000 3,910,215 ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 5,000,000 5,230,000 Computers (2.6%) EMC Corp. 144A cv. sr. unsec. notes 1 3/4s, 2013 5,800,000 6,532,250 Maxtor Corp. cv. sr. unsec. unsub. debs. company guaranty 2 3/8s, 2012 3,600,000 3,429,000 SPSS, Inc. 144A cv. unsec. sub. notes 2 1/2s, 2012 4,800,000 5,754,000 Conglomerates (0.7%) Textron, Inc. cv. sr. unsec. notes Ser. TXT, 4 1/2s, 2013 3,400,000 4,271,080 Consumer finance (0.8%) Dollar Financial Corp. 144A cv. sr. unsec. notes 2 7/8s, 2027 6,000,000 4,500,000 Consumer goods (1.3%) Chattem, Inc. cv. sr. unsec. unsub. notes 1 5/8s, 2014 3,100,000 3,013,975 Chattem, Inc. 144A cv. sr. unsec. unsub. notes 1 5/8s, 2014 2,000,000 1,944,500 Newell Rubbermaid, Inc. cv. sr. unsec. bonds 5 1/2s, 2014 1,581,000 2,628,934 Electronics (5.4%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 10,200,000 7,509,750 Intel Corp. 144A cv. jr. sub. notes 3 1/4s, 2039 5,165,000 5,196,507 Intel Corp. 144A cv. jr. unsec. sub. bonds 2.95s, 2035 8,500,000 7,416,250 Kulicke & Soffa Industries, Inc. cv. unsec. sub. notes 7/8s, 2012 7,800,000 6,015,750 SanDisk Corp. cv. sr. unsec. unsub. notes 1s, 2013 3,800,000 2,660,000 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 4,000,000 3,441,200 Electrical equipment (0.9%) WESCO International, Inc. cv. company guaranty sr. unsec. debs. 1 3/4s, 2026 5,400,000 5,251,500 Energy (oil field) (2.6%) Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 3,000,000 1,601,250 Transocean, Inc. cv. sr. unsec. unsub. notes Ser. C, 1 1/2s, 2037 (Switzerland) 15,050,000 13,751,938 Energy (other) (0.9%) Covanta Holding Corp. cv. sr. unsec. debs. 1s, 2027 3,700,000 3,260,625 Suntech Power Holdings Co., Ltd. 144A cv. sr. unsec. notes 3s, 2013 (China) 2,600,000 2,083,250 Entertainment (1.4%) Lions Gate Entertainment Corp. cv. sr. unsec. sub. notes stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (STP) 1,300,000 1,079,000 Lions Gate Entertainment Corp. 144A cv. sr. unsec. sub. notes stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (STP) 5,800,000 4,814,000 Regal Entertainment Group 144A cv. sr. unsec. notes 6 1/4s, 2011 2,540,000 2,428,875 Food (1.5%) Chiquita Brands International, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2016 5,955,000 4,771,444 Tyson Foods, Inc. cv. sr. unsec. notes 3 1/4s, 2013 4,035,000 4,059,452 Gaming and lottery (1.6%) International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 4,570,000 5,684,623 Scientific Games Corp. cv. company guaranty sr. unsec. sub notes stepped-coupon 3/4s (1/2s, 6/1/10) 2024 (STP) 3,700,000 3,718,500 Health-care services (4.0%) Health Management Associates, Inc. 144A cv. sr. sub. notes 3 3/4s, 2028 4,400,000 3,968,360 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,600,000 3,915,750 Lincare Holdings, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2037 4,500,000 3,999,375 Omnicare, Inc. cv. company guaranty sr. unsec. debs Ser. OCR, 3 1/4s, 2035 9,300,000 6,893,625 United Therapeutics Corp. cv. sr. unsec. notes 1/2s, 2011 500,000 651,875 United Therapeutics Corp. 144A cv. sr. unsec. notes 1/2s, 2011 3,500,000 4,563,125 Homebuilding (0.9%) Forest City Enterprises, Inc. cv. sr. unsec. notes 3 5/8s, 2011 3,100,000 2,627,250 Forest City Enterprises, Inc. 144A cv. sr. unsec. notes 3 5/8s, 2011 3,500,000 2,966,250 Investment banking/Brokerage (1.6%) Affiliated Managers Group, Inc. 144A cv. sr. unsec. unsub. notes 3.95s, 2038 6,000,000 5,463,000 KKR Financial Holdings, LLC cv. sr. sec. notes 7s, 2012 6,210,000 3,974,400 Manufacturing (0.9%) General Cable Corp. cv. company guaranty sr. unsec. unsub. notes 7/8s, 2013 5,800,000 5,618,750 Media (2.2%) Interpublic Group of Companies, Inc. (The) cv. sr. unsec. notes 4 1/4s, 2023 7,300,000 6,597,375 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 7,400,000 6,428,750 Medical technology (4.0%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 3,900,000 2,520,375 Conmed Corp. cv. sr. sub. notes 2 1/2s, 2024 4,500,000 3,993,750 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 7,700,000 5,909,750 Medtronic, Inc. cv. sr. unsec. notes 1 5/8s, 2013 3,600,000 3,469,500 Medtronic, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2013 8,500,000 8,171,050 Metal fabricators (0.2%) USEC, Inc. cv. sr. unsec. notes 3s, 2014 2,000,000 1,185,200 Metals (3.4%) ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 2,120,000 2,930,900 Coeur d'Alene Mines Corp. cv. sr. unsec. notes 3 1/4s, 2028 4,000,000 3,075,000 Goldcorp, Inc. 144A cv. sr. notes 2s, 2014 (Canada) 4,227,000 4,459,485 Newmont Mining Corp. cv. sr. notes 3s, 2012 3,600,000 4,162,500 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 2,450,000 2,943,063 United States Steel Corp. cv. sr. unsec. notes 4s, 2014 1,920,000 2,776,800 Oil and gas (3.7%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 6,200,000 4,526,000 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 9,400,000 5,933,750 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 7,590,000 6,529,677 St. Mary Land & Exploration Co. cv. sr. unsec. notes 3 1/2s, 2027 5,500,000 4,846,875 Pharmaceuticals (4.2%) Biovail Corp. 144A cv. sr. notes 5 3/8s, 2014 (Canada) 2,700,000 3,030,750 Cephalon, Inc. cv. sr. sub. notes 2 1/2s, 2014 5,880,000 6,115,200 King Pharmaceuticals, Inc. cv. company guaranty sr. unsub. notes 1 1/4s, 2026 6,200,000 4,998,750 OSI Pharmaceuticals, Inc. cv. sr. unsec. sub. notes 3s, 2038 2,800,000 2,537,500 Teva Pharmaceutical Finance, LLC cv. company guaranty sr. unsec. debs Ser. C, 1/4s, 2026 (Israel) 7,300,000 8,550,125 Real estate (1.9%) Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 5,300,000 4,597,750 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 4,900,000 5,365,500 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 3,600,000 1,359,000 Regional Bells (1.0%) Qwest Communications International, Inc. cv. sr. unsec. notes 3 1/2s, 2025 5,800,000 5,763,750 Retail (3.2%) Iconix Brand Group, Inc. cv. sr. sub. notes 1 7/8s, 2012 3,200,000 2,892,000 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 4,400,000 3,531,000 Pantry, Inc. (The) 144A cv. sr. sub. notes 3s, 2012 2,600,000 2,086,500 RadioShack Corp. 144A cv. sr. notes 2 1/2s, 2013 2,579,000 2,549,986 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,885,000 3,457,650 United Auto Group, Inc. 144A cv. company guaranty sr. sub. notes 3 1/2s, 2026 4,300,000 4,525,750 Semiconductor (0.4%) Verigy, Ltd. 144A cv. sr. unsec. unsub. notes 5 1/4s, 2014 (Singapore) 1,940,000 2,348,952 Services - staples (1.1%) Stewart Enterprises, Inc. cv. sr. unsec. notes 3 3/8s, 2016 8,100,000 6,480,000 Software (5.5%) Cadence Design Systems, Inc. 144A cv. sr. unsec. notes 1 1/2s, 2013 5,100,000 3,608,250 Macrovision Corp. cv. sr. unsec. notes 2 5/8s, 2011 3,770,000 4,128,150 Macrovision Corp. 144A cv. sr. unsec. notes 2 5/8s, 2011 3,000,000 3,285,000 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 2 5/8s, 2024 10,500,000 8,334,375 Sybase, Inc. 144A cv. sr. unsec. unsub. notes 3 1/2s, 2029 5,935,000 6,187,238 Symantec Corp. cv. sr. unsec. notes 1s, 2013 7,100,000 7,135,500 Technology (3.4%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 3,422,000 1,882,100 CACI International, Inc. cv. sr. unsec. sub. notes 2 1/8s, 2014 2,100,000 2,128,875 CACI International, Inc. 144A cv. sr. unsec. sub. notes 2 1/8s, 2014 3,720,000 3,771,150 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 785,000 741,825 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 7,000,000 6,615,000 Tech Data Corp. cv. sr. unsec. unsub. debs 2 3/4s, 2026 5,500,000 5,259,375 Telecommunications (2.9%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 7,675,000 5,545,188 NII Holdings, Inc. cv. sr. unsec. notes 2 3/4s, 2025 2,000,000 1,912,500 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 3,500,000 2,918,125 NII Holdings, Inc. 144A cv. sr. unsec. notes 2 3/4s, 2025 3,800,000 3,633,750 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 4,377,000 3,621,968 Telephone (1.0%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 7,210,000 5,687,248 Waste Management (0.9%) Waste Connections, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2026 4,900,000 5,089,875 Waste Connections, Inc. 144A cv. sr. unsec. notes 3 3/4s, 2026 427,000 443,546 Total convertible bonds and notes (cost $502,515,584) CONVERTIBLE PREFERRED SECURITIES (13.7%)(a) Shares Value Banking (4.1%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 19,600 $16,439,500 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9,175 7,706,633 Building materials (0.7%) Stanley Works (The) 5.125% units cv. ARP 5,531,000 3,989,234 Chemicals (0.6%) Celanese Corp. $1.063 cum. cv. pfd. 112,400 3,709,200 Electric utilities (0.9%) Great Plains Energy, Inc. $6.00 cv. pfd. 94,139 5,492,069 Financial (%) Fannie Mae Ser. 04-1, 5.375% cv. pfd. 100 250,000 Food (1.1%) Bunge, Ltd. 5.125% cum. cv. pfd. 9,300 6,300,192 Insurance (1.1%) XL Capital, Ltd. $2.687 cv. pfd. 290,400 6,725,664 Investment banking/Brokerage (%) Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 13,400 18,760 Metals (2.5%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 101,000 9,317,250 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Brazil) 136,760 5,641,350 Oil and gas (0.6%) Whiting Petroleum Corp. $6.25 cum. cv. pfd 26,600 3,255,175 Power producers (0.1%) AES Trust III $3.375 cv. pfd. 19,600 842,800 Telecommunications (1.3%) Crown Castle International Corp. $3.125 cum. cv. pfd. 150,000 7,575,000 Tobacco (0.7%) Universal Corp. 6.75% cv. pfd. 4,788 4,428,900 Total convertible preferred securities (cost $103,999,058) COMMON STOCKS (%)(a) Shares Value Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 $3,125 Epix Medical, Inc. Contingent Value (Rights) (F) 7,600 1 Epix Pharmaceuticals, Inc. (F)(NON) 858,972 1 Total common stocks (cost $4,538,124) SHORT-TERM INVESTMENTS (4.3%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 25,386,475 $25,386,475 Total short-term investments (cost $25,386,475) TOTAL INVESTMENTS Total investments (cost $636,439,241) (b) Key to holding's abbreviations ARP Adjustable Rate Preferred Stock FRN Floating Rate Notes NOTES (a) Percentages indicated are based on net assets of $597,012,647. (b) The aggregate identified cost on a tax basis is $634,801,135, resulting in gross unrealized appreciation and depreciation of $44,894,460 and $81,424,734, respectively, or net unrealized depreciation of $36,530,274. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $26,280 for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $113,084,209 and $87,697,734, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on ARP and FRN are the current interest rates at July 31, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Level 1 Level 2 Level 3 Investments in securities: Common stocks: Conglomerates $ $3,125 $ Health care 2 Total Common stocks 2 Convertible bonds and notes 491,189,532 Convertible preferred stocks 81,691,727 Short-term investments 25,386,475 Totals by level $2 Level 1 Level 2 Level 3 Other financial instruments: $ $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. The following is a reconciliation of Level 3 assets as of July 31, 2009: Change in net Accrued unrealized Net Net transfers Balance as of discounts/ Realized appreciation/ purchases/ in and/or out Balance as of Investments in securities: October 31, 2008 premiums gain/(loss) (depreciation)  sales of Level 3 July 31, 2009 Common stocks: Health care $ $ $(3,159,242) $(2,038,122) $(214,864) $5,412,230 $2 Total Common stocks $ (3,159,242) (2,038,122) (214,864) 5,412,230 $2 Totals: $ $ $2  Includes $(2,038,122) related to Level 3 securities still held at period end. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Income-Growth Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009
